DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered.

Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 17-20 of the Response:
Arai et al. discloses a sensor associated with the puncture adapter 16 that actively tracks at least one spatial characteristic of the instrument channel. Specifically, the sensor of the puncture adapter 16 is disclosed as sensing the amount of insertion of the puncture needle 18, the insertion angle and position of the needle, and/or the positional relationship between the probe 10 and the puncture adapter 16 (Arai et al.  [0054]). Thus, the sensor associated with the puncture adapter 16 of Arai et al. tracks at least one spatial characteristic of the instrument channel. As the Arai et al. sensor is part of the instrument guide when mapped against the invention of Claim 23, Arai et al. teaches away from the present invention, and does not meet 
For example, the Arai et al. sensor tracks the insertion angle of the instrument channel, and/or tracks the instrument channel for the puncture needle 18 supported position. Alternatively, the Arai et al. sensor tracks the instrument channel for the amount of insertion of the puncture needle 18.
…
The Examiner alleges that the Arai et al. puncture adapter 16 reads on the instrument guide of the present invention, while the Arai et al.  [0054] sensor reads on the spatial characteristic element of the instrument guide of the present invention. However, Claim 23 recites that the instrument guide is free of tracking components of the tracking system. The Arai et al. sensor is both (i) part instrument guide and (ii) a tracking component of the tracking system. As Claim 23 recites that the instrument guide is free of tracking components of the tracking system, Arai et al. fails to disclose, teach or suggest such recitation. 
As discussed above, it is respectfully shown that this is errant, or if so construed, leads to a contradiction since Claim 23 recites that the instrument guide is free of the  [0054] sensor of Arai et al., while the Examiner's construction mandates that it is part of the instrument guide. 
The [0054] sensor of Arai et al. cannot both read on a tracking component of the tracking system that is configured to track at least one spatial characteristic of the instrument channel (which it does), while simultaneously be read upon the spatial characteristic element of the instrument guide, since the instrument guide is free of tracking components of the tracking system.
In response, the applicant’s argument is determined to be moot as the examiner now relies upon Bunce to teach the spatial characteristic element and the tracking components of the tracking system.

The Applicant asserts on pages 21-26 of the Response:
“Claim 23 is also novel and non-obvious over US Patent No. 6,216,029 to Paltieli, US Patent Publication No. 2012/0071749 to Xu et al., US Patent Publication No. 2012/0143055 to Ng et al., and US Patent Publication No. 2019/0223958 to Kohli et al. 
Applicant respectfully submits that with the clarifications to the claimed invention, the cited prior art in combination does not disclose, teach or suggest every element of the independent Claims. Nonetheless, Applicant provides some background on the cited art, and specifics of the present invention missing from each. This is not in an attempt to show nonobviousness by attacking references individually, as the Examiner provides rejections based on the combinations of references. Applicant is only providing some context on the cited prior, and how each relates to the present invention, now claimed.”
In response, the argument is determined to be moot as the examiner did not rely upon the references listed in the rejection of claim 23.  
The Applicant asserts on pages 21-22 of the Response:
Stevens et al. discloses a mechanism for releasing a needle from a needle guide after it has been inserted into a body. Stevens et al. does not disclose, teach or suggest a tracking system, tracking components of the tracking system, and/or a spatial characteristic element, each feature recited in the Claims. 
Arai et al. discloses a tracking system that tracks positional data of a probe in 3D space. To do this, a sensor is disposed on the probe itself and a separate magnetic field generator creates a controlled magnetic field. By virtue of a "typically fixed and known" relationship between the puncture adapter and probe, the Arai et al. system can project the path of a needle inserted through the puncture adapter. 
In patentable contrast, the claimed invention recites, among other features, a first spatial characteristic sensor of a tracking system housed within an interfacing bracket that tracks 
Further, Arai et al. does not disclose, teach or suggest a spatial characteristic element of the instrument guide as recited in the Claims. 
Arai et al. further discloses that the needle may be released from the puncture adapter after insertion but is silent as to how. The present invention as claimed uses an instrument guide insert rotated within a well having a cylindrical axis to allow release of an instrument from the instrument guide after it has been inserted in a body.
In response, the disclosure of Stevens was not used in the present office action to teach the tracking system and/or a spatial characteristic element.  Additionally In response to the applicant stating what Arai does and does not teach, the disclosure of Arai was not used in the present office action to teach the tracking system or the spatial characteristic element.  Applicant further state that Arai discloses that the needle may be released from the puncture adapter but does not disclose how.  However claim 23 does not claim how the instrument guide is removable from the instrument.
The Applicant asserts on pages 21-22 of the Response:
Applicant respectfully submits that the pending Claim terms including locking element, deforming element, spatial characteristic element and tracking components do not invoke Claim interpretation under 35 USC §112(f) as they do not use the term "means" or "step" or a substitute for those terms as a generic placeholder for performing claimed function. 
It is respectfully submitted that the pending Claims recite features of the invention in functional terms but are not in the form of functional claiming (means- (or step-) plus-function claim limitations. As used herein, the present functional language is employed to limit the Claims without using the means-plus-function format. See, e.g., K-2 Corp. v. Salomon S.A., 191 F.3d 1356, 1363, 52 USPQ2d 1001, 1005 (Fed. Cir. 1999). 
…

Mistakenly resorting to 35 USC § 112(f) respectfully brings more uncertainty than under proper non-§ 112(f) interpretation. For example, the Examiner alleges that the claimed "deforming element" means an "insert that when twisted, changes the size of the second aperture between the instrument insert and instrument guide device to allow different instrument sizes to be inserted," when seeking specific structure for an allegedly means+function limitation. Applicant respectfully submits that a deforming element has a plain and ordinary meaning, being an insert that when tightened, decreases the cross-sectional area of the opening in the instrument guide mount by deforming that material around the opening. This action induces friction on and/or locks the adjustment of the instrument guide base.
Additional, and as only another example, the term spatial characteristic element should not be limited to structure recited only in the Specification, and even if so, it is error to interpret the disclosure of, for example,  [0033] of the Specification to find that the term can only mean a magnet, when other embodiments are disclosed: a potentiometer, a feature to engage with a potentiometer, an optical sensing element that can be used by an optical sensor, and/or a capacitive sensing element that can be used by a capacitive sensor.
In response, the examiner respectfully disagrees as claims 5, 6, and 34 each state a locking element, a deforming element, and a spatial characteristic element respectively with functional claim language.  However the tracking components are no longer interpreted under 35 U.S.C. 112(f). Element is a generic placeholder term which has been coupled with functional language therefore the limitations can be interpreted under 35 U.S.C. 112(f).  Applicant states the deforming element has a plain and ordinary meaning “being an insert that when tightened, decreases the cross-sectional area of the opening in the instrument guide mount”.  However deformation can occur in other ways other than .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the instrument guide insert, instrument guide base, the well, instrument guide mount, locking element, spatial characteristic element, first opening of the instrument guide mount, second opening of the instrument guide mount, and deforming element, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
Locking element – claim 5 last limitation “wherein the locking element is insertable into a second opening of the openings of the instrument guide mount from an exterior surface of the instrument guide mount such that the locking element intersects with a portion of the instrument guide base to lock and/or induce friction on adjustment of the instrument guide base.”
Deforming element – claim 6 last limitation “wherein the deforming element is insertable into a second opening of the openings of the instrument guide mount from an exterior surface of the instrument guide mount such that when the deforming element is tightened, it deforms the instrument guide mount and reduces the size of a cutout in the instrument guide mount within which at least one protrusion of the one or more protrusions of the instrument guide base rotates to lock and/or induce friction on adjustment of the instrument guide base.”
Spatial characteristic element – claim 34 “the spatial characteristic element is a passive component configured not to actively receive, generate, or transmit electrical signals or power”

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
That being said the locking element, is described in the specification in paragraph [0014] “In some embodiments, the instrument guide includes a rotation lock configured to allow and prevent rotation of the instrument guide”. However there is a lack of written description as to what structures are necessary to perform the claimed function of intersecting with a portion of the instrument guide base to lock adjustment of the instrument guide base. Therefore, it is also unclear what structures can be included or excluded to perform the functions of the locking element. Therefore claim 5 is subject to restrictions under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated below.
The deforming element is not described in the specification however paragraph [0036] describes a second aperture changing size by twisting the instrument insert “the instrument guide device 125 can include a single instrument insert that includes a plurality of faces or a single continuous face that when the instrument insert is twisted, changes the size of a second aperture created between the instrument insert and the instrument guide device 125, which can allow for different instrument sizes and/or gauges to be used”. However there is a lack of written description as to what structures are necessary to perform the claimed function deforming the instrument guide mount and reducing the size of a cutout in the instrument guide mount. Therefore, it is also unclear what structures can be included or excluded to perform the functions of the locking element. Therefore claim 6 is subject to restrictions under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated below.
The spatial characteristic element is not explicitly described in the specification however paragraph [0033] recites “The instrument guide device 125 can include a first aperture, a magnet, and 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-6, 10-12, 20-23, 25-28, and 30-42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 5, 6, 23, and 41, the newly amended claims recite “wherein the instrument guide is configured to be removable from the instrument while the insertable portion of the instrument is in the object”. However the written description fails to disclose the limitation of the instrument guide is configured to be removable from the instrument while the insertable portion of the instrument is in the object. The specification describes the instrument guide being removable from the instrument however it does not describe the instrument guide being removed while the instrument is in the object.  The closest description is found in Para [0013] – “In some embodiments, a first instrument is removably attachable to the instrument guide when the first instrument is inserted within a second aperture perpendicular to the instrument guide's axis of rotation” however the second aperture is not defined as being in the object. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Regarding Claims 2, 4, 5, 6, 10, 21, and 37-42 the newly amended claims recite “instrument guide base”. However the written description fails to disclose an instrument guide base. The drawings may show the instrument guide base however it is not labeled therefore it is not disclosed in the specification or drawings.  Due to this lack of sufficient disclosure, applicant has not demonstrated support for this feature at the time the application was filed and it introduces new matter.
Regarding Claims 2, 4, 5, and 6 the newly amended claims recite “a well having a cylindrical axis”. However the written description fails to disclose a well having a cylindrical axis. The drawings may show a well having a cylindrical axis however it is not labeled therefore it is not disclosed in the specification or drawings.  The closest description in the specification is a first aperture described in Para [0040] “The instrument guide insert can be positioned over the instrument guide device 125 and pressed into the first aperture, which may make a snapping noise when inserted”.  However the first 
Regarding Claims 3, 5, 6, 21, 37, 38, and 41 the newly amended claims recite “instrument guide mount”. However the written description fails to disclose an instrument guide mount. The drawings may show the instrument guide mount however it is not labeled therefore it is not disclosed in the specification or drawings.  The closest description in the specification is an instrument guide bracket described in Para [0005] “Turning to the instrument guide bracket, the instrument guide bracket can be removably attachable to the instrument guide when at least a first protrusion of the instrument guide engages with at least a first opening of the instrument guide bracket”.  Due to this lack of sufficient disclosure, applicant has not demonstrated support for this feature at the time the application was filed and it introduces new matter.
Regarding Claims 2, 4, 5, 6, and 42 the newly amended claims recite the instrument channel defined between the instrument guide insert and the instrument guide base. However the written description fails to disclose the limitation of the instrument channel being defined by the instrument guide insert and the instrument guide base as the instrument guide base has not been disclosed. The closest description is found in Para [0036] – “The instrument guide device 125 of the instrument guidance device 120 can hold one or more instruments of differing sizes, which can be attributed to a multi-faceted block which can rotate beside an open channel to create a closed channel of variable size (shown in FIG. 2C).” Due to this lack of sufficient disclosure, the claims are rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Regarding Claim 5 the newly amended claim recites “the locking element is insertable into a second opening of the openings of the instrument guide mount from an exterior surface of the 
Regarding Claim 6 the newly amended claim recites “the deforming element is insertable into a second opening of the openings of the instrument guide mount from an exterior surface of the instrument guide mount such that when the deforming element is tightened, it deforms the instrument guide mount and reduces the size of a cutout in the instrument guide mount within which at least one protrusion of the one or more protrusions of the instrument guide base rotates to lock and/or induce friction on adjustment of the instrument guide base”. However the written description fails to disclose a deforming element. The closest description is found in Para [0036] – “Also, the instrument guide device 125 can include a single instrument insert that includes a plurality of faces or a single continuous face that when the instrument insert is twisted, changes the size of a second aperture created between the instrument insert and the instrument guide device 125, which can allow for different instrument sizes and/or gauges to be used.” However even if the instrument insert is the deforming element it is not disclosed that the size of a cutout is reduced within which at least one protrusion rotates.  Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Regarding Claim 25 the newly amended claim recites “herein one of the at least one spatial characteristic of the instrument channel is selected from the group consisting of a position of 
Regarding Claim 34 the newly amended claim recites “wherein the spatial characteristic element is a passive component configured not to actively receive, generate, or transmit electrical signals or power”. However the written description fails to disclose that the spatial characteristic element is a passive component configured not to actively receive, generate, or transmit electrical signals or power. The specification does not explicitly disclose a spatial characteristic element, however when the magnet is interpreted to be the spatial characteristic element the closest description in the specification is in Para [0033] – “rather than the magnet the instrument guide device 125 can include a sensing element (e.g., a potentiometer, a feature to engage with a potentiometer, an optical sensing element that can be used by an optical sensor, and/or a capacitive sensing element that can be used by a capacitive sensor).” However an optical sensing element can be interpreted as an optical emitter that transmits light.  Due to this lack of sufficient disclosure, the claims are rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.

Regarding Claim 39 the newly amended claim recites “wherein the instrument guide base is configured to rotate about an axis that has a fixed and known position relative to the probe; and wherein the spatial characteristic element is maintained in a fixed and known spatial position relative to the instrument guide base”. However the instrument guide base and the instrument guide mount have not been disclosed therefore the limitations of claim 39 have not been disclosed.  Due to this lack of sufficient disclosure, the claims are rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Regarding Claim 40 the newly amended claim recites “wherein the instrument channel […] is maintained in a fixed and known spatial position and alignment relative to the instrument guide base”. However the instrument guide base has not been disclosed therefore the limitations of claim 40 have not been disclosed.  Due to this lack of sufficient disclosure, the claims are rendered new matter and 
Dependent claims deemed rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 the claim recites “wherein the locking element is insertable into a second opening of the openings of the instrument guide mount from an exterior surface of the instrument guide mount such that the locking element intersects with a portion of the instrument guide base to lock and/or induce friction on adjustment of the instrument guide base”, which invokes 35 U.S.C. 112(f). The specification describes the locking element as “In some embodiments, the instrument guide includes a rotation lock configured to allow and prevent rotation of the instrument guide.” (Para [0014]). However it is unclear what structures are necessary to perform the claimed function of intersecting with a portion of the instrument guide base to lock and/or induce friction. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.
Regarding claim 6 the claim recites “wherein the deforming element is insertable into a second opening of the openings of the instrument guide mount from an exterior surface of the instrument 
Regarding claim 25, it is recited that “wherein one of the at least one spatial characteristic of the instrument channel is selected from the group consisting of a position of the instrument channel, an orientation of the instrument channel, a cross-sectional geometry of the instrument channel, and a length of the  instrument channel.” This claim language is indefinite as it is unclear whether the tracking system is configured to receive input from a user regarding which spatial characteristic of the instrument channel when presented with the above groups, or if the claimed language was intended to mean that the spatial characteristic of the instrument channel corresponds to at least one of the quantities listed.  For examination purposes it has been interpreted that the spatial characteristic of the instrument channel corresponds to at least one of the quantities listed.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 2-3, 10-11, 22, 25-27, 32-34, 36-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bunce et al. (US 20070049822 A1) and further in view of Stevens et al. (US 20060129046 A1) and Arai et al. (US 20170196535 A1).
Regarding Claim 23, Bunce et al. hereinafter Bunce discloses an instrument guidance device (Fig. 2D – element 111 is a medical device guide therefore elements 110, 111, 215, and 231 together are interpreted as the instrument guide device) comprising: 

    PNG
    media_image1.png
    206
    308
    media_image1.png
    Greyscale

an instrument guide (Fig. 2D – elements 111 and 231 together) comprising a spatial characteristic element (Fig. 2D magnet 215 is placed on element 231, Para [0029] – “detects the position of magnet 215”); and 
a tracking system comprising tracking components (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”)
wherein the spatial characteristic element has a fixed position relative to the instrument channel (Para [0022] – “needle inserted through medical device guide 111”, Fig. 2D reproduced above shows a special characteristic element [magnet (215)] that moves with medical device guide therefore it is in a fixed position relative to the instrument channel);
wherein the tracking system is configured to track at least one spatial characteristic of the instrument channel (Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”).
As cited above Bunce discloses an instrument guide conversely Bunce does not teach releasably secure an instrument in an instrument channel, through which an insertable portion of the instrument is configured to be removably inserted into an object
An instrument guide configured to be removable from the instrument while the insertable portion of the instrument is in the object
wherein the instrument guide is free of tracking components of the tracking system; and
However Stevens et al. hereinafter Stevens discloses releasably secure an instrument in an instrument channel, through which an insertable portion of the instrument is configured to be removably inserted into an object (Para [0026] – “When it is desired to release the needle, a release tab 28 is simply pulled to release the retainer 8 from the snap fit connection with the guide 6. After the retainer 8 has been released, the needle 5 may be easily removed due to the relatively open nature of the v-shaped groove 20”, Fig. 14 show the instrument inserted into the body); and 
wherein the instrument guide is free of tracking components of the tracking system (elements 6 and 8 of the instrument guide do not have tracking components); and
The disclosure of Steven is an analogous art considering it is in the field of ultrasound guidance of an instrument.

Stevens to achieve the same results. One would have motivation to combine because “permits direct placement or removal of the needle 5 without requiring relative longitudinal movement between the needle 5 and the needle guide 6” (Stevens - Para [0025]).
As cited above Bunce discloses an instrument guide conversely Bunce and Stevens not teach an instrument guide configured to be removable from the instrument while the insertable portion of the instrument is in the object
However Arai et al. hereinafter Arai discloses an instrument guide (Fig. 1 – (16) puncture adapter) configured to be removable from the instrument while the insertable portion of the instrument is in the object (Para [0020] – “It is preferable that after completion of the first insertion, the first puncture needle is released from the puncture adapter”);
	The disclosure of Arai is an analogous art considering it is in the field of ultrasound guidance of an instrument.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of Arai to achieve the same results. One would have motivation to combine because “It is preferable that after completion of the first insertion, the first puncture needle is released from the puncture adapter such that the position and the orientation of the probe can be adjusted under such condition” (Arai - Para [0020]), therefore it allows for probe to be adjusted once the needle has been inserted.
Regarding Claim 2, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claim 23.
Bunce further discloses the instrument guide (Fig. 2D – elements 111 and 231 together) further comprises:
an instrument guide base (Fig. 2D – element 231 is interpreted as the guide base)
As cited above Bunce discloses an instrument guide base conversely Bunce does not teach an instrument guide insert; and
an instrument guide base comprising: 
a well having a cylindrical axis; and
one or more protrusions;
wherein the instrument guide insert is sized to fit within the well of the instrument guide base;
wherein the instrument guide insert is further sized to accommodate the instrument having a first instrument size in the instrument channel through the instrument guide, the instrument channel defined between the instrument guide insert and the instrument guide base.
However Stevens discloses an instrument guide insert (fig. 14, element 8 (also shown in figs. 1 and 6-8); and
an instrument guide base (fig. 10, element 6 is a base for the instrument which is attached to adapter 10 [0023]) comprising:
a well (fig. 2, element 20 “groove” [0024]-[0025] in the base 6) having a cylindrical axis (cylindrical axis is clearly seen in fig. 2, wherein Para [0024] - “groove 20 is U- or V-shaped and curved to accommodate different size needles as explained below”, wherein the needle is cylindrical); and
one or more protrusions (fig. 10, element 6 has protrusions for coupling to the adapter 10 [0023], more specifically for coupling to the connections 40 [0028]-[0029]);
wherein the instrument guide insert (fig. 14, element 8) is sized to fit within the well of the instrument guide base (Para [0025] - “retainer 8 has a groove 26 which cooperates with the groove 20 in the needle guide 6 to form the needle channel”);
wherein the instrument guide insert (fig. 14, element 8) is further sized to accommodate the instrument (fig. 14, element 5 “needle” [0025]-[0026]) having a first instrument size (“needle size” in the instrument channel through the instrument guide (needle channel 28 inside retainer 8 and needle guide 6, fig. 1 [0022], [0024], and [0026]), the instrument channel (fig. 1, element 28) defined between the instrument guide insert (fig. 1, element 8) and the instrument guide base (fig. 1, element 6) (as seen in fig. 1 and described in [0022], [0024], and [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of Stevens to achieve the same results. One would have motivation to combine because “permits direct placement or removal of the needle 5 without requiring relative longitudinal movement between the needle 5 and the needle guide 6” (Stevens - Para [0025]).
Regarding Claim 3, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23 and 2.
Conversely Bunce does not teach wherein the instrument guide insert is selected from the group consisting of different instrument guides, each different instrument guide of the different instrument guides being configured to accommodate a different instrument size than the first instrument size and from other of the different instrument guides.
However Stevens discloses wherein the instrument guide insert (fig. 14, element 8) is selected from the group consisting of different instrument guides (Para [0025] - “the kit 4 may include a number of different retainers 8 with each retainer 8 corresponding to a different needle size”, “relatively open nature of the groove 20 permits use of the same needle guide 6 with a number of different needle sizes with a different retainer 8 being used for each needle size”, wherein each different retainer 8 paired with the needle guide 6 forms a different instrument guide), each different instrument guide of the different instrument guides being configured to accommodate a different instrument size than the first instrument size (described above from [0025] regarding different needle sizes) and from other of the different instrument guides (each different retainer 8 paired with the needle guide 6 forms a different instrument guide).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of Stevens to achieve the same results. One would have motivation to combine because “permits direct placement or removal of the needle 5 without requiring relative longitudinal movement between the needle 5 and the needle guide 6” (Stevens - Para [0025]).
Regarding claim 10, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23 and 2.
Conversely Bunce does not teach wherein the instrument guide further comprises a lock configured to allow and prevent adjustment of the instrument guide base.
However Stevens discloses wherein the instrument guide (fig. 1, elements 6 and 8) further comprises a lock (snap fit connection between retainer 8 and needle guide 6 that is released with release tab [0026]) configured to allow and prevent adjustment of the instrument guide base (Para [0026] - “retainer 8 is pivoted into a snap fit engagement with the needle guide 6 as shown in FIG. 7. When it is desired to release the needle, a release tab 28 is simply pulled to release the retainer 8 from the snap fit connection with the guide 6”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of Stevens to achieve the same results. One would have motivation to combine because “permits direct placement or removal of the needle 5 without requiring relative longitudinal movement between the needle 5 and the needle guide 6” (Stevens - Para [0025]).
Regarding claim 11, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23 and 2.
an interfacing bracket (Fig. 2D element 110, Para [0029] – “medical device guide bracket 110”) configured to:
house at least a first tracking component of the tracking system (Figs. 1A and 1B element 115 Para [0037] – “an RFID tag within the medical device guide bracket… Information provided by the RFID tag may indicate the medical device guide bracket configuration and/or other information”),
releasably secure a probe of an imaging system (Para [0020] – “medical device guide bracket 110 includes spring clip portions 112 (more readily visible in FIG. 1B) which cooperate with corresponding structure of assembly 120”); and 
a first tracking component of the tracking system, the first tracking component comprising a first spatial characteristic sensor (Para [0037] – “An embodiment of the invention utilizing RFID technology may comprise an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly.. Information provided by the RFID tag may indicate the medical device guide bracket configuration and/or other information”);
As cited above Bunce teaches an interfacing bracket conversely Bunce does not teach an interfacing bracket configured to: releasably secure the instrument guide.
However Stevens discloses an interfacing bracket (Fig. 10 element 10) configured to: releasably secure the instrument guide (Para [0028] – “The needle guide 6 is attached to the adapter 10 as shown in FIGS. 12 and 13 either over or under the sheath 12.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of Stevens to achieve the same results. One would have motivation to combine because “permits direct placement or removal of the needle 5 without requiring relative longitudinal movement between the needle 5 and the needle guide 6” (Stevens - Para [0025]).
Regarding claim 22, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23, 2, and 11.
Bunce further discloses wherein the tracking system (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”) comprises a second tracking component (controller 531);
wherein the second tracking component comprises a first processor (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”, Para [0038] – “controller 531, such as may comprise a microcontroller, memory, and an instruction set providing operation as described herein”); and
wherein the first spatial characteristic sensor (Para [0037] – “An embodiment of the invention utilizing RFID technology may comprise an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly”) is configured to: 
provide power to the tracking system when the instrument guide is attached to the interfacing bracket (Para [0037] - “When in close proximity to the RFID sensor, the RFID tag may be powered ... Information provided by the RFID tag may indicate the medical device guide bracket configuration”, wherein the “RFID sensor [is] disposed within the assembly” [0037]); and 
disengage power to the tracking system when the instrument guide is detached from the interfacing bracket (as power is provided when the RFID sensor and RFID tag are in close proximity as described in [0037], this would mean power is not being applied until the RFID sensor and RFID tag are in close proximity).
Regarding claim 25, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claim 23.
wherein one of the at least one spatial characteristic of the instrument channel is selected from the group consisting of a position of the instrument channel (Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”), an orientation of the instrument channel, a cross-sectional geometry of the instrument channel, and a length of the  instrument channel.
Regarding claim 26, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claim 23.
Bunce further discloses a first spatial characteristic sensor (Para [0037] – “An embodiment of the invention utilizing RFID technology may comprise an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly”);
a first processor (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”, Para [0038] – “controller 531, such as may comprise a microcontroller, memory, and an instruction set providing operation as described herein”);
the first spatial characteristic sensor configured to collect data representative of the spatial characteristic element (Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”; and
a first transceiver (Para [0037] – “An embodiment of the invention utilizing RFID technology may comprise an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly”, RFID is radio frequency identification and it is commonly known radio frequencies are transmitted and received wirelessly);
wherein the first processor (controller 531) is configured to: 
receive the data from the first spatial characteristic sensor (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”); and
process the received data (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”; and 
the first transceiver is configured to wirelessly transmit the processed data (Para [0037] – “An embodiment of the invention utilizing RFID technology may comprise an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly”, RFID is radio frequency identification and it is commonly known radio frequencies are transmitted wirelessly).
Conversely Bunce does not teach wherein the first spatial characteristic sensor is distal the instrument guide and configured to:
produce data representative of at least one of the spatial characteristics of the instrument  channel;
wherein the first transceiver is configured to:
receive the processed data from the first processor; and 
However Arai discloses wherein the first spatial characteristic sensor (Fig. 1, element 22) is distal the instrument guide (Fig. 1 element 16) and configured to:
produce data representative of at least one of the spatial characteristics of the instrument  channel (Para [0055] – “The magnetic sensor 22 senses the position of the probe 10 in each axis direction and a rotation angle of the probe 10 about each axis by detecting these magnetic fields. Specifically, a position calculator 26 calculates the position information indicating the position and the ;
wherein the first transceiver (Para [0068] insertion path calculator calculates insertion path based on positional information output from the position calculator, the insertion path calculator then transmits the information to the reference image formers (40, 42,44), therefore it can be interpreted there is a transceiver) is configured to:
receive the processed data from the first processor (Para [0068] insertion path calculator calculates insertion path based on positional information output from the position calculator, the insertion path calculator then transmits the information to the reference image formers (40, 42,44), therefore it can be interpreted there is a transceiver and data is received from the position calculator); and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the tracking system of
Arai to achieve the same results. One would have motivation to combine because “to enable a correct setting of an insertion path of a puncture needle for subsequent insertion relative to a puncture needle after insertion completion without requiring the puncture needle to be set in a puncture adapter” (Arai - Para [0017]).
Regarding claim 27, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23 and 26.
Bunce further discloses wherein the spatial characteristic element comprises a magnet (Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”); 
wherein the first spatial characteristic sensor collects data representative of a magnetic field of the magnet (Para [0033] – “Thus when a particular one of the Hall effect sensors 125 experiences a magnet field, an orientation of medical device guide bracket 110 may be determined”); and 
wherein at least one spatial characteristic of the instrument channel is determined by one or more of magnitude and orientation of the magnetic field (Para [0027] – “The foregoing first and second signals may be provided as a result of Hall effect sensor 125 providing different variations in conducting as a function of the strength of the field experienced from magnet 115, the relative positions of one or more poles of magnet 115 with respect to Hall effect sensor 125, etcetera”, Fig. 2D magnet is connected to the device guide 111 by an arm 231).
Regarding claim 32, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claim 23, 2, and 11.
Bunce further discloses wherein the first spatial characteristic sensor has a fixed and known spatial position and orientation relative to the probe while the interfacing bracket is secured to the probe (As shown in Fig. 5 the sensors 515 are fixed onto guide bracket 110, therefore the sensors would have a fixed and known position and orientation relative to the probe while the bracket is secured to the probe).
Regarding claim 33, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claim 23.
Bunce further discloses wherein the tracking system is configured to track the at least one spatial characteristic of the instrument channel by tracking an orientation of the magnet (Para [0030] – “such an embodiment may further determine the configuration of the medical device guide bracket by analyzing the particular Hall effect sensor or sensors detecting the proximity of a magnet”).
Regarding claim 34, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claim 23.
wherein the spatial characteristic element is a passive component configured not to actively receive, generate, or transmit electrical signals or power (Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”).
Regarding claim 36, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claim 23 and 34.
Bunce further discloses wherein the tracking system is configured to track the position and/or orientation of the spatial characteristic element (Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”).
Regarding claim 37, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23 and 34.
Bunce further discloses an instrument guide base comprising the spatial characteristic element (as shown in Fig. 2D reproduced above the instrument guide base (231) comprises the spatial characteristic element (magnet 215)); and 
an instrument guide mount (the instrument guide mount is interpreted as the piece connecting the medical device guide (111) to the bottom of the bracket (110), Fig.2D has been annotated below to show an arrow pointing to this piece); 

    PNG
    media_image2.png
    205
    301
    media_image2.png
    Greyscale

wherein the instrument guide base is configured to be rotatably coupled to the instrument guide mount (Para [0029] – “FIG. 2D, an embodiment wherein medical device guide 111 is pivotally coupled to medical device guide bracket 110”, as indicated above the guide mount is interpreted as the piece indicated by the arrow, because guide device 111 is pivotally coupled to the bracket it can be interpreted guide device rotates at the coupling to the mount and therefore the guide base (231) which is coupled to the guide device (111) would be indirectly rotatably coupled to the instrument guide mount); and 
wherein the instrument guide mount is configured to maintain a fixed and known position relative to a probe of an imaging system (Based on the structure pictured in Fig. 2D element 231 only moves horizontally therefor it can be interpreted the guide mount (indicated by arrow) which is indirectly coupled to 231 is in fixed position relative to the probe).
Regarding claim 39, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23, 34, and 37.
However Bunce discloses wherein the instrument guide base is configured to rotate about an axis that has a fixed and known position relative to the probe (Fig. 2 annotated below shows an arrow pointing to the axis of rotation that the guide base (231) rotates about, Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”, therefore the axis has a fixed and known position relative to the probe); and 

    PNG
    media_image3.png
    195
    273
    media_image3.png
    Greyscale

wherein the spatial characteristic element is maintained in a fixed and known spatial position relative to the instrument guide base (As shown in Fig.2D the magnet 215 is in a fixed position relative to the instrument guide base 231, Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”).
Regarding claim 40, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23, 34, and 37.
Bunce further discloses wherein the instrument channel is at least partially defined by the instrument guide (Para [0022] – “a needle inserted through medical device guide 111”) and is maintained in a fixed and known spatial position and alignment relative to the instrument guide base (Para [0029] – “FIG. 2D, an embodiment wherein medical device guide 111 is pivotally coupled to medical device guide bracket 110 for selectable adjustment of medical device guide 111” therefore as seen in Fig. 2D the guide base (231) would move with the medical device guide 111 which includes the instrument channel therefore the instrument channel is in a fixed position relative to the guide base (231)).
Claims 4, 21, 38, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bunce et al. (US 20070049822 A1) and further in view of Stevens et al. (US 20060129046 A1), Arai et al. (US 20170196535 A1), and Weilandt (US 20030171681 A1).
Regarding claim 4, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claim 23.
Bunce further discloses the instrument guide (Fig. 2D – elements 111 and 231 together) further comprises:
an instrument guide base (Fig. 2D element 231);
an instrument guide mount (the instrument guide mount is interpreted as the piece connecting the medical device guide (111) to the bottom of the bracket (110), Fig.2D has been annotated above to show an arrow pointing to this piece) 
As cited above Bunce discloses an instrument guide base and an instrument guide mount conversely Bunce does not teach an instrument guide insert; and
an instrument guide base comprising: 
a well having a cylindrical axis; and
one or more protrusions; and
an instrument guide mount comprising openings located at one or more side surfaces;
wherein the instrument guide mount is removably attachable to the instrument guide base when at least a first protrusion of the one or more protrusions of the instrument guide base engages with at least a first opening of the openings of the instrument guide mount
wherein the instrument guide insert has a plurality of faces;
wherein when the instrument guide insert is rotated, at least a portion of the plurality of faces of the instrument guide insert and one or more surfaces of the instrument guide base define the instrument channel through the instrument guide, the instrument channel sized to accommodate a specific instrument size; and
wherein at least a portion of the plurality of faces of the instrument guide insert each correspond to a different instrument size, such that the instrument guide insert can be rotated to select from a set of instrument channels each having different sizes depending on a desired instrument size.
However Stevens discloses an instrument guide insert (fig. 14, element 8 (also shown in figs. 1 and 6-8)); and
an instrument guide base (fig. 10, element 6 is a base for the instrument which is attached to adapter 10 [0023]) comprising:
a well (fig. 2, element 20 “groove” [0024]-[0025] in the base 6) having a cylindrical axis (cylindrical axis is clearly seen in fig. 2, wherein Para [0024] - “groove 20 is U- or V-shaped and curved to accommodate different size needles as explained below”, wherein the needle is cylindrical); and
one or more protrusions (fig. 10, element 6 has protrusions for coupling to the adapter 10 [0023], more specifically for coupling to the connections 40 [0028]-[0029]); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of
Stevens to achieve the same results. One would have motivation to combine because “permits direct placement or removal of the needle 5 without requiring relative longitudinal movement between the needle 5 and the needle guide 6” (Para [0025]).
As cited above Bunce and Stevens combined disclose the instrument guide insert and the instrument guide mount conversely Bunce and Stevens do not teach an instrument guide mount comprising openings located at one or more side surfaces;
wherein the instrument guide mount is removably attachable to the instrument guide base when at least a first protrusion of the one or more protrusions of the instrument guide base engages with at least a first opening of the openings of the instrument guide mount
wherein the instrument guide insert has a plurality of faces;
wherein when the instrument guide insert is rotated, at least a portion of the plurality of faces of the instrument guide insert and one or more surfaces of the instrument guide base define the instrument channel through the instrument guide, the instrument channel sized to accommodate a specific instrument size; and
wherein at least a portion of the plurality of faces of the instrument guide insert each correspond to a different instrument size, such that the instrument guide insert can be rotated to select from a set of instrument channels each having different sizes depending on a desired instrument size.
However Weilandt discloses an instrument guide mount (Fig. 2 - elements 3 and 4 together) comprising openings located at one or more side surfaces (Fig.2 - element 3 comprises openings located on one surface (labeled as 26 and 27 in Fig. 3c));
wherein the instrument guide mount (Fig. 2 - elements 3 and 4 together) is removably attachable to the instrument guide base (Para [0045] – “The journal clip 2 with the revolver 1 is mounted on the locking clip by inserting a pair of lower claws 24 (only one shown) disposed on the interior face of base plate 13”, journal clip (2) is interpreted as the instrument guide base), when at least a first protrusion of the one or more protrusions of the instrument guide base engages with at least a first opening of the openings of the instrument guide mount (Para [0045] – “The journal clip 2 with the revolver 1 is mounted on the locking clip by inserting a pair of lower claws 24 (only one shown) disposed on the interior face of base plate 13 of the journal clip 2 into claw ducts 26, 27 penetrating the locking clip base plate 25, the claws being retained in the ducts 26, 27 by keyways (not shown) engaging with the base plate”, claws are interpreted as protrusions).
wherein the instrument guide insert (Fig. 2 element 1) has a plurality of faces (as can be seen in Fig. 2 element 1 has a plurality of faces);

    PNG
    media_image4.png
    546
    694
    media_image4.png
    Greyscale

wherein when the instrument guide insert is rotated (Abstract – “The needle guide assembly (1, 2) comprises a revolver (1) capable of receiving needles of varying diameter and a journal clip (2) by which it is mounted on the locking clip (3)”), at least a portion of the plurality of faces of the instrument guide insert and one or more surfaces of the instrument guide base define the instrument channel through the instrument guide (Para [0037] – “For mounting the needle 70 is placed in the slot 10 of corresponding width, and the revolver 1 with the needle 70 in the slot 10 is rotated until the needle 70 is locked in the slot 10 by the abutting the base plate 13 at a shallow indentation (not shown)”), the instrument channel sized to accommodate a specific instrument size (Para [0025] – “It is preferred for the revolver to comprise a multitude of needle receiving slots, for instance, three to six slots, each slot being dimensioned to receive a needle of different diameter”)
wherein at least a portion of the plurality of faces of the instrument guide insert each correspond to a different instrument size (Para [0025] – “Para [0025] – “It is preferred for the revolver to comprise a multitude of needle receiving slots, for instance, three to six slots, each slot being dimensioned to , such that the instrument guide insert can be rotated to select from a set of instrument channels each having different sizes depending on a desired instrument size (Para [0037] – “Five such catches 19 are symmetrically arranged on each bearing neck 17; 18 allowing the revolver 1 to be displaced between five fixed positions by hand. These fixed positions correspond to five axial slots 8-12 on the revolver 1, each slot being dimensioned to receive a hypodermic needle 70 of certain width”).
The disclosure of Weilandt is an analogous art considering it is in the field of needle guidance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of Weilandt to achieve the same results. One would have motivation to combine because it eliminates the need for exchanging parts (Weilandt - Para [0008]).
Regarding claim 21, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23 and 2.
Bunce further discloses wherein the instrument guide further comprises an instrument guide mount (the instrument guide mount is interpreted as the piece connecting the medical device guide (111) to the bottom of the bracket (110), Fig.2D has been annotated above to show an arrow pointing to this piece);
As cited above Bunce discloses the instrument guide mount conversely Bunce does not teach wherein the instrument guide mount comprises openings located at one or more side surfaces; and 
wherein the instrument guide mount is removably attachable to the instrument guide base when at least a first protrusion of the one or more protrusions of the instrument guide base engages with at least a first opening of the instrument guide mount.
wherein the instrument guide mount comprises openings located at one or more side surfaces (Fig.2 - element 3 comprises openings located on one surface (labeled as 26 and 27 in Fig. 3c)); and 
wherein the instrument guide mount is removably attachable to the instrument guide base (Para [0045] – “The journal clip 2 with the revolver 1 is mounted on the locking clip by inserting a pair of lower claws 24 (only one shown) disposed on the interior face of base plate 13”, journal clip (2) is interpreted as the instrument guide base) when at least a first protrusion of the one or more protrusions of the instrument guide base engages with at least a first opening of the instrument guide mount (Para [0045] – “The journal clip 2 with the revolver 1 is mounted on the locking clip by inserting a pair of lower claws 24 (only one shown) disposed on the interior face of base plate 13 of the journal clip 2 into claw ducts 26, 27 penetrating the locking clip base plate 25, the claws being retained in the ducts 26, 27 by keyways (not shown) engaging with the base plate”, claws are interpreted as protrusions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of Weilandt to achieve the same results. One would have motivation to combine because it eliminates the need for exchanging parts (Weilandt - Para [0008]).
Regarding claim 38, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23, 26, and 35.
Bunce further discloses an instrument guide base comprising the spatial characteristic element (as shown in Fig. 2D reproduced above the instrument guide base (231) comprises the spatial characteristic element (magnet 215)); and 
an instrument guide mount (the instrument guide mount is interpreted as the piece connecting the medical device guide (111) to the bottom of the bracket (110), Fig.2D has been annotated above to show an arrow pointing to this piece); 
wherein the instrument guide base is configured to be rotatably coupled to the instrument guide mount (Para [0029] – “FIG. 2D, an embodiment wherein medical device guide 111 is pivotally coupled to medical device guide bracket 110”, as indicated in Fig. 2D above the guide mount is interpreted as the piece indicated by the arrow, because guide device 111 is pivotally coupled to the bracket it can be interpreted guide device rotates at the coupling to the mount and therefore the guide base (231) which is coupled to the guide device (111) would be indirectly rotatably coupled to the instrument guide mount); and 
wherein the spatial characteristic element is maintained in a fixed and known position relative to the instrument guide base (As shown in Fig.2D the magnet 215 is in a fixed position relative to the instrument guide base 231, Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”);
wherein the spatial position and/or orientation of the instrument guide mount relative to a probe of an imaging system is fixed and known when the interfacing bracket is secured to the probe (Based on the structure pictured in Fig. 2D reproduced above element 231 only moves horizontally therefor it can be interpreted the guide mount (indicated by arrow) which is indirectly coupled to 231 is in fixed position relative to the probe, Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”, therefore the guide mount would be in a fixed and know position to determine the position of the magnet).
Conversely Bunce does not teach wherein the instrument guide mount is configured to be removably coupled to the interfacing bracket; and 
However Weilandt discloses wherein the instrument guide mount is configured to be removably coupled to the interfacing bracket (Abstract – “The mounting assembly comprises an attaching clip (4) ; and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of Weilandt to achieve the same results. One would have motivation to combine because it eliminates the need for exchanging parts (Weilandt - Para [0008]).
Regarding claim 41, Bunce discloses an instrument guidance device (Fig. 2D – element 111 is a medical device guide therefore elements 110, 111, 215, and 231 together are interpreted as the instrument guide device) comprising:
an instrument guide (Fig. 2D – elements 111 and 231 together) configured to: 
a tracking system comprising tracking components (Para [0040] – “controller 531 may analyze signals from sensors 525 and make a determination with respect to whether medical device guide bracket 110 is properly positioned with respect to assembly 120”)
an interfacing bracket (Fig. 2D element 110, Para [0029] – “medical device guide bracket 110”);
wherein the instrument guide (Fig. 2D – elements 111 and 231 together) comprises: 
	an instrument guide base comprising a spatial characteristic element (as shown in Fig. 2D reproduced above the instrument guide base (231) comprises the spatial characteristic element (magnet 215));
an instrument guide mount (the instrument guide mount is interpreted as the piece connecting the medical device guide (111) to the bottom of the bracket (110), Fig.2D has been annotated above to show an arrow pointing to this piece); 
wherein the instrument guide base (Fig. 2d interpreted as element 231) is configured to: 
be rotatably coupled to the instrument guide mount (Para [0029] – “FIG. 2D, an embodiment wherein medical device guide 111 is pivotally coupled to medical device guide bracket 110”, as indicated ; and 
house the spatial characteristic element in a fixed and known spatial position and orientation relative to the instrument guide base (As shown in Fig.2D the magnet 215 is housed and in a fixed position relative to the instrument guide base 231, Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”); 
wherein a first tracking component of the tracking components comprises a first spatial characteristic sensor (Para [0037] – “An embodiment of the invention utilizing RFID technology may comprise an RFID tag within the medical device guide bracket which is powered and read when in proximity to a RFID sensor disposed within the assembly.. Information provided by the RFID tag may indicate the medical device guide bracket configuration and/or other information”);
wherein the tracking system is configured to determine the spatial position and orientation of the instrument channel relative to a probe of an imaging system by tracking at least one spatial characteristic of the spatial characteristic element of the instrument guide base (Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”, the sensor 221-223 are placed on the probe as shown in Fig.2A therefore position is determined relative to the probe); 
wherein the interfacing bracket comprises the tracking components of the tracking system (Fig. 2D element 110, Para [0029] – “medical device guide bracket 110”) and I configured to releasably secure:
the probe (Para [0020] – “medical device guide bracket 110 includes spring clip portions 112 (more readily visible in FIG. 1B) which cooperate with corresponding structure of assembly 120”); and 
wherein the instrument guide mount is configured to maintain a fixed and known spatial position and orientation relative to the probe while the probe is releasably secured to the interfacing bracket (Based on the structure pictured in Fig. 2D reproduced above element 231 only moves horizontally therefor it can be interpreted the guide mount (indicated by arrow) which is indirectly coupled to 231 is maintained in a in fixed position relative to the probe, Para [0029] – “Sensor 215, using sensing positions 221-223 or perhaps continuous sensing along the length of sensor 215, detects the position of magnet 215 and thus the configuration of medical device guide 111”, therefore the guide mount would be in a fixed and know position to determine the position of the magnet); and 
wherein the first spatial characteristic sensor is configured to have a fixed and known spatial position and orientation relative to the probe while the probe is releasably secured to the interfacing bracket (As shown in Fig. 5 the sensors 515 are fixed onto guide bracket 110, therefore the sensors would have a fixed and known position and orientation relative to the probe while the bracket is secured to the probe).
As cited above Bunce discloses an instrument guide and an interfacing bracket conversely Bunce does not teach an instrument guide configured to releasably secure an instrument in an instrument channel, through which an insertable portion of the instrument is configured to be removably inserted into an object;
an instrument guide configured to be removable from the instrument while the insertable portion of the instrument is in the object;
wherein the interfacing bracket is configured to releasably secure the instrument guide mount;
wherein the instrument guide is free of the tracking components of the tracking system;
an instrument guide configured to releasably secure an instrument in an instrument channel, through which an insertable portion of the instrument is configured to be removably inserted into an object (Para [0026] – “When it is desired to release the needle, a release tab 28 is simply pulled to release the retainer 8 from the snap fit connection with the guide 6. After the retainer 8 has been released, the needle 5 may be easily removed due to the relatively open nature of the v-shaped groove 20”, Fig. 14 show the instrument inserted into the body); and 
wherein the instrument guide is free of the tracking components of the tracking system (elements 6 and 8 of the instrument guide do not have tracking components);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of
Stevens to achieve the same results. One would have motivation to combine because “permits direct placement or removal of the needle 5 without requiring relative longitudinal movement between the needle 5 and the needle guide 6” (Para [0025]).
Conversely Bunce and Stevens do not teach an instrument guide configured to be removable from the instrument while the insertable portion of the instrument is in the object;
wherein the interfacing bracket is configured to releasably secure the instrument guide mount;
However Arai discloses an instrument guide (Fig. 1 – (16) puncture adapter) configured to be removable from the instrument while the insertable portion of the instrument is in the object (Para [0020] – “It is preferable that after completion of the first insertion, the first puncture needle is released from the puncture adapter”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of
Arai to achieve the same results. One would have motivation to combine because “It is preferable that after completion of the first insertion, the first puncture needle is released from the puncture adapter 
Conversely Bunce, Stevens and Arai do not teach wherein the interfacing bracket is configured to releasably secure the instrument guide mount; 
However Weilandt discloses wherein the interfacing bracket is configured to releasably secure the instrument guide mount (Abstract – “The mounting assembly comprises an attaching clip (4) mountable on a transducer directly or via an adapter (5), and a locking clip (3) mountable on the attaching clip from which it can be dismounted easily); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of Weilandt to achieve the same results. One would have motivation to combine because it eliminates the need for exchanging parts (Weilandt - Para [0008]).
Regarding claim 42, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claim 41.
As cited above Bunce discloses an instrument guide and an instrument guide base however Bunce does not teach wherein the instrument guide further comprises an instrument guide insert; 
wherein surfaces of the instrument guide insert and the instrument guide base cooperate to form two or more different configurations via rotation of the instrument guide insert relative to the instrument guide base, wherein two of the different configurations comprise: 
an engagement configuration; and 
a disengagement configuration; 
wherein in the engagement configuration, the instrument channel is defined between the surfaces of the instrument guide insert and the instrument guide base, the instrument channel configured for insertion and retention of the insertable portion of the instrument; and 
wherein in the disengagement configuration, the surfaces of the instrument guide insert and the instrument guide base form a cavity to an outer surface of the instrument guide, configured to facilitate movement of the instrument in a direction perpendicular to the instrument channel.
However Weilandt discloses wherein the instrument guide (Fig. 2 elements 1, 2, 3, and 4 together) further comprises an instrument guide insert (Fig. 2 element 1); 
wherein surfaces of the instrument guide insert and the instrument guide base cooperate to form two or more different configurations via rotation of the instrument guide insert relative to the instrument guide base (Para [0037] – “The revolver 1 is mounted rotatably between lower 14 and upper 15 arms of the journal clip 2 extending from a base plate 13 and carrying bearing necks 17 and 18”, instrument guide base is interpreted as element 2, as seen above in Fig. 2 the instrument guide (element 1) has many surfaces and Fig.5 shows an engagement configuration where an instrument channel is formed between one surface of the instrument guide insert and the instrument guide base, therefore a disengagement configuration is formed between the instrument guide insert and the instrument guide base as they do not form an instrument channel), wherein two of the different configurations comprise: 

    PNG
    media_image5.png
    486
    691
    media_image5.png
    Greyscale

an engagement configuration (Fig.5 shows an engagement configuration where an instrument channel is formed between one surface of the instrument guide insert and the instrument guide base, Para [0037] – “the needle 70 is placed in the slot 10 of corresponding width, and the revolver 1 with the needle 70 in the slot 10 is rotated until the needle 70 is locked in the slot 10 by the abutting the base plate 13”); and 
a disengagement configuration (Para [0037] – “the needle 70 is placed in the slot 10 of corresponding width, and the revolver 1 with the needle 70 in the slot 10 is rotated until the needle 70 is locked in the slot 10 by the abutting the base plate 13”, therefore a disengagement configuration is interpreted as a position where the needle is not locked in); 
wherein in the engagement configuration, the instrument channel is defined between the surfaces of the instrument guide insert and the instrument guide base (Para [0037] – “the needle 70 is placed in the slot 10 of corresponding width, and the revolver 1 with the needle 70 in the slot 10 is rotated until the needle 70 is locked in the slot 10 by the abutting the base plate 13”), the instrument channel configured for insertion and retention of the insertable portion of the instrument (Para [0021] – “needle insertion”); and 
wherein in the disengagement configuration, the surfaces of the instrument guide insert and the instrument guide base form a cavity to an outer surface of the instrument guide (Para [0037] – “the needle 70 is placed in the slot 10 of corresponding width, and the revolver 1 with the needle 70 in the slot 10 is rotated until the needle 70 is locked in the slot 10 by the abutting the base plate 13”, therefore a disengagement configuration is interpreted as a position where the needle is not locked in), configured to facilitate movement of the instrument in a direction perpendicular to the instrument channel (As shown in Fig.5 if a needle is no longer locked in the slot it could be moved out of the insert and into a direction perpendicular to the instrument channel).
.
Claims 28, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bunce et al. (US 20070049822 A1) and further in view of Stevens et al. (US 20060129046 A1), Arai et al. (US 20170196535 A1), as evidenced by “What is RFID?”.
Regarding claim 28, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23 and 26.
Bunce further discloses an interfacing bracket (Fig. 2D element 110, Para [0029] – “medical device guide bracket 110”);
wherein the interfacing bracket comprises the first spatial characteristic sensor (figs. 1A-1B, element 115; Para [0037] - “RFID tag within the medical device guide bracket…information provided by the RFID tag may indicate the medical device guide bracket configuration and/or other information”), the first processor (as evidenced by “What is RFID?”, RFID component on tags have “a microchip that stores and processes information”), and the first transceiver (as evidenced by “What is RFID?”, RFID component on tags have “an antenna to receive and transmit a signal”); and
wherein the interfacing bracket (Fig. 2D element 110, Para [0029] – “medical device guide bracket 110”) is configured to:
releasably secure a probe of an imaging system (Para [0020] – “medical device guide bracket 110 includes spring clip portions 112 (more readily visible in FIG. 1B) which cooperate with corresponding structure of assembly 120”);
Conversely Bunce does not teach wherein the interfacing bracket is configured to: releasably secure the instrument guide.
wherein the interfacing bracket (fig. 10, element 10 “adapter”; Para [0028] - “the adapter 10 which is coupled to an ultrasound device 3A”) is configured to:  releasably secure the instrument guide (“FIG. 10 shows the adapter and needle guide prior to attachment to the ultrasound device” [0017] and “FIG. 11 shows the adapter attached to the ultrasound device and the needle guide attached to the adapter” [0018] where the appropriate needle guide 6 is selected and then attached to the adapter and the adapter may be reusable or disposable [0028]-[0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of
Stevens to achieve the same results. One would have motivation to combine because “permits direct placement or removal of the needle 5 without requiring relative longitudinal movement between the needle 5 and the needle guide 6” (Para [0025]).
Regarding claim 35, Bunce, Stevens, and Arai discloses all the elements of the claimed invention as cited in claims 23 and 26.
Bunce further discloses an interfacing bracket (Fig. 2D element 110, Para [0029] – “medical device guide bracket 110”);
wherein the interfacing bracket comprises the first spatial characteristic sensor (figs. 1A-1B, element 115; Para [0037] - “RFID tag within the medical device guide bracket…information provided by the RFID tag may indicate the medical device guide bracket configuration and/or other information”), the first processor (as evidenced by “What is RFID?”, RFID component on tags have “a microchip that stores and processes information”), and the first transceiver (as evidenced by “What is RFID?”, RFID component on tags have “an antenna to receive and transmit a signal”); and
wherein the interfacing bracket (Fig. 2D element 110, Para [0029] – “medical device guide bracket 110”) is configured to:
releasably secure a probe of an imaging system (Para [0020] – “medical device guide bracket 110 includes spring clip portions 112 (more readily visible in FIG. 1B) which cooperate with corresponding structure of assembly 120”);
wherein the first spatial characteristic sensor has a fixed and known spatial position and orientation relative to the probe while the interfacing bracket is secured to the probe (As shown in Fig. 5 the sensors 515 are fixed onto guide bracket 110, therefore the sensors would have a fixed and known position and orientation relative to the probe while the bracket is secured to the probe).
As cited above Bunce discloses the interfacing bracket conversely Bunce does not teach wherein the interfacing bracket is configured to: releasably secure the instrument guide; and
However Stevens discloses wherein the interfacing bracket (fig. 10, element 10 “adapter”; Para [0028] - “the adapter 10 which is coupled to an ultrasound device 3A”) is configured to:  releasably secure the instrument guide (“FIG. 10 shows the adapter and needle guide prior to attachment to the ultrasound device” [0017] and “FIG. 11 shows the adapter attached to the ultrasound device and the needle guide attached to the adapter” [0018] where the appropriate needle guide 6 is selected and then attached to the adapter and the adapter may be reusable or disposable [0028]-[0029]); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bunce to incorporate the instrument guide of
Stevens to achieve the same results. One would have motivation to combine because “permits direct placement or removal of the needle 5 without requiring relative longitudinal movement between the needle 5 and the needle guide 6” (Para [0025]).

Conclusion
As stated by the previous examiner claims 5 and 6 overcome prior art however claims 5 and 6 are rejected under 35 USC § 112(a) and 35 USC § 112(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793